DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 28-32 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not appear to teach determining the insertion depth is equal to or greater than a threshold distance into the object in combination with the rest of claimed limitations.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 7 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Mikota et al. (US Pub No 2010/0044059 A1) in view of Linsmeier et al. (US Pub No 2006/0022001 A1).
Re claim 1, Mikota et al. disclose a fire-fighting vehicle (paragraph 0067), comprising: 
a chassis (paragraph 0067 – chassis of the emergency vehicle);
a boom assembly (Fig. 1) movably coupled to the chassis, the boom assembly including:
a first section coupled to the chassis (3);
a second section (35) slidably coupled to the first section; and
a first actuator (20) configured to extend and retract the second section (35) relative to the first section (3) along a first axis (17) with an extension force;
a penetrating nozzle (9) coupled to the second section (35) of the boom assembly, the penetrating nozzle including:
a piercing tip (14) extending along a longitudinal second axis (23) and configured to be selectively repositioned (solid 14 vs dashed 14) relative to a surface (11) of an object having an interior cavity (13); and
an outlet (15) configured to be selectively fluidly coupled to a supply of fire suppressant, wherein the outlet is positioned to supply fire suppressant into the interior cavity (13) when the piercing tip (dashed 15) is within the interior cavity of the object;
a second actuator (34) configured to move the penetrating nozzle relative to the chassis; 
a range sensor (Fig. 6, 95/96; paragraph 0069) configured to provide range data indicative of a distance between the piercing tip and the surface;
an angle sensor (paragraph 0068 - “monitoring means 93 for transmitting measurement signals relating to an angular alignment of the penetration tool 9 to the wall structure 11 to be penetrated”) configured to provide angle data (paragraph 0068) relating to an angle between the first axis (17) and the second axis (23); and
a controller (Fig. 9, 93) configured to receive the range data and the angle data, wherein the controller is configured to determine an angular orientation (paragraph 0068 – “monitoring means 93 for transmitting measurement signals relating to an angular alignment of the penetration tool 9 to the wall structure 11 to be penetrated”) of the piercing tip relative to the surface of the object based on the range data.
Mikota et al. does not teach wherein the controller is configured to determine, prior to the piercing tip piercing the object, an amount of force applied by the piercing tip along the longitudinal axis based on the angle data and the extension force.
However, Linsmeier et al. disclose an aerial boom attachment mounted to a vehicle including a piercing nozzle including position sensors and a controller wherein the controller is configured to determine, prior to the piercing tip piercing the object, an amount of force applied by the piercing tip along the longitudinal axis based on the angle data and the extension force (paragraph 0032).
Therefore it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have the motivation to have the controller of Mikota et al. determine the amount of force applied as taught by Linsmeier et al. to prevent damage to the piercing tube (Linsmeier – paragraph 0029).
Re claim 2, Mikota et al. as modified by Linsmeier et al. wherein the actuator (Mikota - Fig. 1, 20) is configured to rotate the penetrating nozzle (Mikota - 9) relative to the chassis, and wherein the controller (Mikota - Fig. 9, 93) is further configured to engage the actuator such that the penetrating nozzle sweeps through an angular range at least one of automatically and in response to a user request (Mikota - paragraph 0069 – “for automatic positioning” as well as paragraph 0038), store the range data corresponding to various angular positions of the penetrating nozzle as the actuator rotates the penetrating nozzle (Mikota - paragraphs 0081 and 0083 – “data storage device”), and determine the angular orientation of the piercing tip relative to the surface using the stored range data (Mikota - paragraph 0068 - “monitoring means 93 for transmitting measurement signals relating to an angular alignment of the penetration tool 9 to the wall structure 11 to be penetrated”).
Re claim 3, Mikota et al. as modified by Linsmeier et al. wherein the controller (Mikota - Fig. 9, 93) is further configured to determine a target range of angular orientations for the penetrating nozzle relative to the surface (Mikota - paragraph 0068 and 0038), and determine the target range of angular orientations based on an evaluation of orientations that have elevated likelihoods of successfully penetrating the surface (Mikota - paragraph 0069 – “for an approximately rectangular alignment of the penetration tool 9 onto the cell structure”), and wherein the target range of angular orientations includes an angular orientation in which the distance between the piercing tip and the surface is smallest (Mikota - paragraph 0069 – “based on a distance measurement”).
Re claim 6, Mikota et al. as modified by Linsmeier et al. disclose a user interface (Mikota - paragraph 0083 – “monitor”) operatively coupled to the controller (Mikota - Fig. 9, 93), and wherein the controller is further configured to provide, for representation on the user interface, a graphical display showing at least one of a position and an orientation of the piercing tip relative to the surface and relative to the boom assembly (Mikota - paragraph 0083 – “digital data are subsequently fed, by means of a processor, for example for output to a monitor…”).
Re claim 7, Mikota et al. as modified by Linsmeier et al. disclose the graphical display further comprises information including at least one of a current distance between the piercing tip and the surface and a current angle between the longitudinal second axis of the penetrating nozzle and a horizontal plane (Mikota - paragraph 0083 – “digital data are subsequently fed, by means of a processor, for example for output to a monitor…”).
Re claim 24, Mikota et al. disclose wherein the longitudinal axis (Fig. 1, 23) of the penetrating nozzle (9) defines a first axis, wherein the boom assembly includes a first section (3) coupled to the chassis, a second section (35) slidably coupled to the first section and coupled to the penetrating nozzle (9), and a second actuator (20), wherein the second actuator is configured to extend and retract the second section (35) relative to the first section (3) along a second axis (17) with an extension force, wherein the angle sensor is operatively coupled to the controller (Fig. 9, 93) and configured to provide angle data (paragraph 0068) relating to an angle between the first axis and the second axis.
Mikota et al. does not teach wherein the controller is further configured to determine an amount of force applied along the first axis by the piercing tip based on the angle data.
However, Linsmeier et al. disclose an aerial boom attachment mounted to a vehicle including a piercing nozzle including position sensors and a controller wherein the controller is configured to determine an amount of force applied along the first axis by the piercing tip based on the angle data (paragraph 0032).
Therefore it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have the motivation to have the controller of Mikota et al. determine the amount of force applied as taught by Linsmeier et al. to prevent damage to the piercing tube (Linsmeier – paragraph 0029).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Mikota et al. (US Pub No 2010/0044059 A1) in view of Linsmeier et al. (US Pub No 2006/0022001 A1) and further in view of Peltola et al. (US Pat No 6,755,259 B2).
Re claim 8, Mikota et al. as modified by Linsmeier et al. disclose all aspects of the claimed invention but does not teach the controller is configured to determine whether the penetrating nozzle has penetrated a threshold distance into the object, and wherein the threshold distance is based on an insertion depth that facilitates fire suppressant introduction, through the outlet, into the interior cavity.
However, Peltola et al. disclose a controller (col. 10, lines 10-17) configured to determine whether a penetrating nozzle has penetrated a threshold distance into the object (col. 5, lines 13-23), and wherein the threshold distance is based on an insertion depth that facilitates fire suppressant introduction, through the outlet, into the interior cavity (as discussed in col. 5 and shown in figures 4-6, the controller adjusts the compression of the springs 34 via detector 42, this dictates the amount of force used to thrust the piercing tip 7 through the surface 8 as well as the distance the piercing tip will be inserted as cradle 36 will abut the stop shown in figures 4-6 and more specifically in figure 6 as the cradle is shown against the stop, as such this maximum travel distance of the cradle will also equate to the maximum travel distance of the piercing tip which would be the threshold distance).
Therefore it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have the motivation to have the controller of Mikota et al. as modified by Linsmeier et al. determine and adjust a threshold distance as taught by Peltola et al. to also adjust the impact energy of the piercing tool (Peltola – col. 5, lines 17-18).
Claims 21-23, 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Mikota et al. (US Pub No 2010/0044059 A1).
Re claim 21, Mikota et al. disclose a fire-fighting vehicle (paragraph 0067), comprising: a chassis (paragraph 0067 – chassis of the emergency vehicle);
a boom assembly (Fig. 1) movably coupled to the chassis;
a penetrating nozzle (9) coupled to the boom assembly, the penetrating nozzle including:
a piercing tip (14) extending along a longitudinal axis (23) and configured to be selectively repositioned (solid 14 vs dashed 14) relative to a surface (11) of an object having an interior cavity (13); and
an outlet (15) configured to be selectively fluidly coupled to a supply of fire suppressant, wherein the outlet is positioned to supply fire suppressant into the interior cavity (13) when the piercing tip (dashed 15) is within the interior cavity of the object;
an actuator (20/34) configured to move the penetrating nozzle relative to the chassis; 
a range sensor (Fig. 6, 95/96; paragraph 0069) configured to provide range data (paragraph 0069) relating to a distance between the piercing tip and the surface;
an angle sensor (paragraph 0068 - “monitoring means 93 for transmitting measurement signals relating to an angular alignment of the penetration tool 9 to the wall structure 11 to be penetrated”) configured to provide angle data (paragraph 0068) indicating an angular orientation of the longitudinal axis (23); and
a controller (Fig. 9, 93) configured to receive the range data and the angle data, and determine an angular orientation (paragraph 0068 – “monitoring means 93 for transmitting measurement signals relating to an angular alignment of the penetration tool 9 to the wall structure 11 to be penetrated”) providing a minimum distance of the piercing tip relative to the surface of the object based on the range data and the angle data.
Mikota et al. does not explicitly teach that the angle sensor is configured to provide angle data indicating an angular orientation of the longitudinal axis relative to a direction of gravity. 
However, Mikota et al. describes measurement signals relating to an angular alignment of the penetration tool to the wall structure to be penetrated, from this it should be pointed out that if the wall structure to be penetrated is a vertical wall, then the measurement signal relating to an angular alignment of the penetration tool would be relative to a direction of gravity. 
Further, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have the measuring and/or scanning means of Mikota et al. provide an angular orientation of the longitudinal axis relative to a direction of gravity since it would be choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (i.e. the effective angular reference points to provide for an approximately rectangular alignment of the penetration tool) since it has been held that where “there are a finite number of identified, predictable solutions” for solving a problem and that “a person of ordinary skill has good reason to pursue the known options,” if that “leads to the anticipated success,” KSR, 550 U.S. at 421. Lastly, applicant provides no criticality for the claimed limitation as paragraphs 0040, 0045 and 0047 of applicant’s specification stipulate that “the angular positions may be measured relative to gravity, the ground, any component of the fire-fighting vehicle 10 other than the penetrating nozzle 210, or any other reference point.”
Re claim 22, Mikota et al. disclose wherein the actuator (Fig. 1, 20) is configured to rotate the penetrating nozzle (9) relative to the chassis, wherein the controller (Fig. 9, 93) is further configured to engage the actuator such that the penetrating nozzle sweeps through an angular range at least one of automatically and in response to a user request (paragraph 0069 – “for automatic positioning” as well as paragraph 0038), store the range data corresponding to various angular positions of the penetrating nozzle as the actuator rotates the penetrating nozzle (paragraphs 0081 and 0083 – “data storage device”), and determine the angular orientation of the piercing tip relative to the surface using the stored range data (paragraph 0068 - “monitoring means 93 for transmitting measurement signals relating to an angular alignment of the penetration tool 9 to the wall structure 11 to be penetrated”).
Re claim 23, Mikota et al. disclose wherein the controller (Fig. 9, 93) is configured to determine a target range of angular orientations for the penetrating nozzle relative to the surface (paragraph 0068 and 0038), and determine the target range of angular orientations based on an evaluation of orientations that have elevated likelihoods of successfully penetrating the surface (paragraph 0069 – “for an approximately rectangular alignment of the penetration tool 9 onto the cell structure”), wherein the target range of angular orientations includes an angular orientation in which the distance between the piercing tip and the surface is smallest (paragraph 0069 – “based on a distance measurement”).
Re claim 25, Mikota et al. disclose a user interface (paragraph 0083 – “monitor”) operatively coupled to the controller (Fig. 9, 93), and wherein the controller is configured to provide, for representation on the user interface, a graphical display showing at least one of a position and an orientation of the piercing tip relative to the surface and relative to the boom assembly (paragraph 0083 – “digital data are subsequently fed, by means of a processor, for example for output to a monitor…”).
Re claim 26, Mikota et al. as modified by Linsmeier et al. disclose the graphical display further comprises information including at least one of a current distance between the piercing tip and the surface and a current angle between the longitudinal axis of the penetrating nozzle and a horizontal plane (paragraph 0083 – “digital data are subsequently fed, by means of a processor, for example for output to a monitor…”).
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Mikota et al. (US Pub No 2010/0044059 A1) in view of Peltola et al. (US Pat No 6,755,259 B2).
Re claim 27, Mikota et al. disclose all aspects of the claimed invention but does not teach the controller is configured to determine whether the penetrating nozzle has penetrated a threshold distance into the object, and wherein the threshold distance is based on an insertion depth that facilitates fire suppressant introduction, through the outlet, into the interior cavity.
However, Peltola et al. disclose a controller (col. 10, lines 10-17) configured to determine whether a penetrating nozzle has penetrated a threshold distance into the object (col. 5, lines 13-23), and wherein the threshold distance is based on an insertion depth that facilitates fire suppressant introduction, through the outlet, into the interior cavity (as discussed in col. 5 and shown in figures 4-6, the controller adjusts the compression of the springs 34 via detector 42, this dictates the amount of force used to thrust the piercing tip 7 through the surface 8 as well as the distance the piercing tip will be inserted as cradle 36 will abut the stop shown in figures 4-6 and more specifically in figure 6 as the cradle is shown against the stop, as such this maximum travel distance of the cradle will also equate to the maximum travel distance of the piercing tip which would be the threshold distance).
Therefore it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have the motivation to have the controller of Mikota et al. determine and adjust a threshold distance as taught by Peltola et al. to also adjust the impact energy of the piercing tool (Peltola – col. 5, lines 17-18).
Response to Arguments
Applicant's arguments filed 2/22/2022 have been fully considered but they are not persuasive. Regarding applicant’s arguments specifically for amended claim 1, applicant’s arguments appear to center around the idea that neither Mikota nor Linsmaier teach an angle sensor. Applicant states from the citation of paragraph 0068 of Mikota that Mikota “vaguely states that measurement signal relate to an angular alignment. It appears from the whole of Mikota, that the operator is tasked with determining the angular orientation.” However this appears contradictory to the explicit teachings of Mikota. Firstly, Mikota is focused on finding an optimum angle of incidence for the penetration tool on the wall structure as discussed in paragraph 0044. This angle is also directly demonstrated in figure 6 as element 25. To which, applicant has already quoted paragraph 0068 which explicitly states the system including the controller and sensors, not the operator, are what determine the angular alignment of the tool in relation to the wall structure to be penetrated. Emphasis added. From this, it is entirely unclear where the idea that the operator is tasked with this comes from. As such, it would appear quite clearly that Mikota teaches a sensor that is measuring the angle between the tool and the structure which would be considered an angle sensor, to which Linsmaier directly relies on position/range data as described in both paragraphs 0029 and 0032 which would include the angle between the tool and the structure.
Regarding applicant’s argument of amended claim 21, applicant states that the prior art is silent regarding “a minimum distance of the piercing tip relative to the surface of the object based on the range data and angle data” however, Mikota describes in paragraph 0069 an automatic positioning based on a distance measurement for an approximately rectangular alignment of the tool to which in order to obtain this rectangular alignment, the distance in question would need to be at least the minimum distance required for such an alignment.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN MICHAEL CERNOCH whose telephone number is (571)270-3540. The examiner can normally be reached Mon-Fri; 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEVEN MICHAEL CERNOCH
Primary Examiner
Art Unit 3752



/STEVEN M CERNOCH/          Primary Examiner, Art Unit 3752